Title: From Thomas Jefferson to Tench Coxe, 5 February 1793
From: Jefferson, Thomas
To: Coxe, Tench



Feb. 5. 1793.

 Th: Jefferson presents his compliments to Mr. Coxe and his thanks for his Notes, which are exactly in the way he wished. But Mr. Coxe having omitted to return the report, Th:J cannot as yet understand the whole of them. He will be glad to receive the report now, and devote this evening to the examination of them, and would be happy to see Mr. Coxe tomorrow morning at the hour he proposes, as he has company to dine with him to-day which will probably engage him from 4. to 7.
